Name: 2007/105/EC: Commission Decision of 15 February 2007 amending Decisions 2005/731/EC and 2005/734/EC as regards the extension of their period of application (notified under document number C(2007) 420) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  natural environment;  agricultural activity;  health;  information and information processing
 Date Published: 2007-02-16; 2007-08-24

 16.2.2007 EN Official Journal of the European Union L 46/54 COMMISSION DECISION of 15 February 2007 amending Decisions 2005/731/EC and 2005/734/EC as regards the extension of their period of application (notified under document number C(2007) 420) (Text with EEA relevance) (2007/105/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2005/731/EC of 17 October 2005 laying down additional requirements for the surveillance of avian influenza in wild birds (2) and Commission Decision 2005/734/EC of 19 October 2005 laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (3) expire on 31 December 2006. (2) However, as outbreaks of the Asian lineage of the avian influenza virus still occur in third countries and the threat to the Community has therefore not diminished, it is appropriate to prolong the validity of those Decisions. (3) Decisions 2005/731/EC and 2005/734/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 2005/731/EC, 31 December 2006 is replaced by 31 December 2007. Article 2 In Article 4 of Decision 2005/734/EC, 31 December 2006 is replaced by 31 December 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 274, 20.10.2005, p. 93. Decision as amended by Decision 2006/52/EC (OJ L 27, 1.2.2006, p. 17). (3) OJ L 274, 20.10.2005, p. 105. Decision as last amended by Decision 2006/574/EC (OJ L 228, 22.8.2006, p. 24).